 Case 1:18-cv-01225-JTN-SJB ECF No. 76 filed 11/12/19 PageID.742 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN

DAVID DYKEHOUSE, KRISTINA
BOSKOVICH, and ELIZABETH HAMBLIN, on
behalf of themselves and all others similarly            Civil Action No. 1:18-cv-1225
situated,
                                                         Hon. Janet T. Neff
                      Plaintiffs,

       v.                                                ORAL ARGUMENT
                                                         REQUESTED
THE 3M COMPANY, a Delaware Corporation,
GEORGIA-PACIFIC LLC, a Delaware
corporation,

                      Defendants.

      DEFENDANT 3M COMPANY’S MOTION TO DISMISS WITH PREJUDICE

       Defendant 3M Company (“3M”) moves to dismiss Plaintiffs’ public and private nuisance

claims and medical-monitoring claim in the amended complaint (ECF No. 36) with prejudice

pursuant to Federal Rule of Civil Procedure 12(b)(6). In support of this motion, 3M relies on the

arguments and authorities set forth in the accompanying memorandum of law.

       Pursuant to W.D. Mich. Local Civil Rule 7.1(d), 3M attempted to obtain concurrence from

Plaintiffs, but concurrence was denied.

       For the reasons stated in the accompanying memorandum of law, the Court should grant

this motion and dismiss Plaintiffs’ nuisance and medical-monitoring claims with prejudice.
 Case 1:18-cv-01225-JTN-SJB ECF No. 76 filed 11/12/19 PageID.743 Page 2 of 2




Dated: August 30, 2019                    Respectfully submitted,

                                          s/Richard Bulger________

                                          Joseph M. Infante (P68719)
                                          Robert L. DeJong (P12639)
                                          MILLER, CANFIELD, PADDOCK AND
                                          STONE, P.L.C.
                                          99 Monroe Avenue NW, Suite 1200
                                          Grand Rapids, MI 49503
                                          (616) 454-8656

                                          Michael A. Olsen
                                          Daniel L. Ring
                                          Richard Bulger
                                          Peter B. Baumhart
                                          MAYER BROWN LLP
                                          71 South Wacker Drive
                                          Chicago, IL 60606

                                          Counsel for Defendant 3M Company




                                      2
